DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The belt conveyor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should begin with the phrase “A belt conveyor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brunone (EP 2 261 144) in view of Fischer et al. (US 3,880,275) and further in view of Oleinick et al. (US 2005/0199282.
 	Brunone shows a conveyor 10 with conveyor belt 12/14/16 configured to move in a longitudinal direction.  The conveyor belt has two large faces and it is supported by a plurality of support stations 18 distributed longitudinally along the conveyor belt to support the lower large face of the conveyor belt via rollers 24.  The support stations are placed in a trench 36 and covered with a roadway member 28 capable of supporting vehicular traffic.  The roadway member extends across an entire width of the trench and it does not contact the support stations 18. The conveyor may be partially buried in the ground as shown in figure 2 or entirely buried so that its height would be zero (see Patent Translate Description EP 2261144 paragraph 0032).  When its height is zero, the surface member would be flush with the surrounding ground surface 34.  As described above, Brunone shows much of the structure required by the claims, but it does not show the photovoltaic cells or the drive motor required by the claims.
	Fischer shows a belt conveyor similar to that of Brunone with a plurality of spaced apart support stations with rollers supporting a large face of the conveyor belt as described above.  Fischer utilizes bottom rollers 11 as drive members by connecting them to motors 2 without the interposition of a speed reducer.  The rollers are driven in rotation by the drive motor and the rollers are in direct contact with the conveyor belt, so as to cause the displacement of the conveyor belt in the longitudinal direction.  Fischer teaches that providing rollers as drive 
 	Oleinick et al. shows a roadway or driveway 1 that has a plurality of photovoltaic panels 4 with photovoltaic cells 5 embedded within the roadway so that up to 100% of the roadway surface is composed of the panels (see paragraph 0032) and so that the panels are flush with the surrounding surface (see figure 1) .  Oleinick teaches that embedding the panels 4 in a roadway 1 advantageously allows electricity to be generated inexpensively and conveniently to power external electrical devices. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to embed the photovoltaic panels and cells of Oleinick in the roadway surface 28 of Brunone so that the panels cover the entire surface of the roadway member 28 in order to supply electricity to an external electrical device such as the motor driving the rollers 24 of the supports according to the teachings of Oleinick.  When this is done the photovoltaic cells would lay across an entire width of the trench and have a surface that is flush with a surrounding surface 34 and not in contact with the support stations.  As described above, the resulting apparatus would have all the structure required by claims 9 and 13-16.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brunone (EP 2 261 144) in view of Fischer et al. (US 3,880,275) and further in view of Oleinick et al. (US 2005/0199282, and further in view of Brunone (US 2008/0078655).
 	The conveyor as described in section 6 above has generally all the structure required by claim 12 except for stations successively separated by a distance equal to 10m.  While Brunone ‘144 is silent as to the particular spacing of the stations, Brunone ‘655 shows a conveyor with an arrangement very similar to that of Brunone ‘144 with conveyor belt 14 configured to move in a longitudinal direction with one of its two large faces supported by a plurality of support stations 12 distributed longitudinally along the conveyor belt.  Brunone ‘144 teaches that the support stations may be spaced between 500cm and 3000cm to provide sufficient support for the belt (see paragraph 0022).  This corresponds to a spacing between 5m and 30m and includes a spacing of 10m.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to space the supports 18 of the conveyor described in section 6 above by a distance of 10m to provide sufficient support for the belt according to the teachings of Brunone ‘655. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brunone (EP 2 261 144) in view of Fischer et al. (US 3,880,275) and further in view of Oleinick et al. (US 2005/0199282, and further in view of Oiry et al. (US 5,141,097).
 	In regard to claim 17, it should be noted that the use of speed variators to control the speed of a drive motor for a conveyor belt is generally well known in the art.  In particular, Oiry teaches that a conveyor belt drive motor may be provided with a speed variator in order to vary the speed of the conveyor by varying the speed of the motor (see column 2, lines 55-65 or column 4, lines 1-10).  Therefore it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A DEUBLE/Primary Examiner, Art Unit 3651